Citation Nr: 1729523	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, and/or PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.

In May 2015, the Board granted service connection for hearing loss.  The Board also remanded the claims remaining on appeal for additional development and consideration.  Thereafter, in a March 2017 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity and right upper extremity.  As these claims have been granted in full, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The decision below addresses the Veteran's hypertension claim.  The issues of entitlement to service connection for erectile dysfunction and to a TDIU are REMANDED to the RO.


FINDING OF FACT

The Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus, type II, or PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II, and/or his service-connected PTSD.  In this regard, he wrote in a June 2010 statement that he disagreed with the RO's finding that his hypertension was not secondary to his service-connected diabetes.  In addition, at the May 2015 Board hearing, the Veteran indicated that his PTSD may cause or aggravate his hypertension.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.
Analysis

The Veteran was first examined by VA in regard to this claim in November 2009.  The examiner reported that the Veteran was diagnosed with hypertension in 2001 and that this condition was well treated by his blood pressure medication.  The examiner also reported blood pressure readings of 185/90, 180/85, and 150/90.  The examiner found that the Veteran was diagnosed with hypertension long before onset of his diabetes.  In this regard, the examiner noted that the Veteran was diagnosed with impaired fasting glucose in January 2006 and that he likely became diabetic around that time.  The examiner further found that urine testing showed no evidence of an elevated microalbumin to creatinine ratio.  On the basis of these findings, the examiner concluded that the Veteran's diabetes is not caused or aggravated his hypertension.

In November 2010 the Veteran was afforded another VA examination.  This examiner reported that blood pressure readings of 114/65, 125/63, and 130/63 and noted that the Veteran had not had any hypertension complications.  The examiner agreed with the November 2009 VA examiner's assessment that the Veteran was diagnosed with hypertension years before onset of his diabetes and that urine testing showed no evidence of an elevated microalbumin to creatinine ratio.  The examiner concluded that the Veteran's diabetes is not caused or aggravated his hypertension.  

The Board remanded this claim for another VA examination in May 2015 which was conducted in November 2015.  The examiner noted that the Veteran's hypertension was diagnosed in the early 2000's and that he was then diagnosed with diabetes in 2009.  The examiner further noted that the Veteran's renal functions have been normal and that his blood pressure is under good control by medication.  She reported blood pressure readings of 120/64, 108/59, and 91/55.  The examiner also noted that the Veteran's diabetes was not diagnosed until years after he was diagnosed with hypertension and had begun treatment.  The examiner further reported that hypertension is not known to be affected by PTSD or medications used to treat PTSD.  She concluded based on these findings that the Veteran's hypertension is not caused or aggravated by his diabetes or PTSD.

The Board finds that the November 2009, November 2010, and November 2015 VA examiners' opinions, when read together, are persuasive as they are based on the relevant information, including physical examinations of the Veteran and his post-service treatment records.  Moreover, the examiners' explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the November 2009 examiner explained that the Veteran likely became diabetic around the beginning of 2006, several years after to his hypertension diagnosis.  Thus, on further consideration, the Board finds that the examiners did in fact address when the onset of diabetes was compared to the clinical diagnosis.  In addition, all of the examiners offered findings and conclusions explaining why they found that his hypertension is not caused or aggravated by his diabetes, including because there was no renal impairment.  In addition, the November 2015 VA examiner explained why she found that the Veteran's hypertension is not caused or aggravated by his PTSD.  Thus, their findings that the Veteran's hypertension is less likely than not caused or aggravated by his diabetes or PTSD are highly persuasive and probative evidence.

While the Veteran believes that his hypertension is related to his service-connected diabetes and/or PTSD, these are complex medical questions outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case, or whether there has been aggravation.  This nexus question involves complex medical matters requiring expert consideration and cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiners' opinions, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his service-connected disabilities and his hypertension.  See Fountain, 27 Vet. App. at 274-75.

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for erectile dysfunction, which he similarly believes is caused or aggravated by his service-connected diabetes and/or PTSD.  In this regard, he told the November 2009 VA examiner that his erectile dysfunction began three years earlier.  The examiner opined that the Veteran's erectile dysfunction is not caused or aggravated by his diabetes because it manifested too soon he became diabetic.  The Board remanded the claim to afford the Veteran another VA examination in May 2015.  

Pursuant to the remand, the Veteran was examined again by VA in November 2015.  The examiner stated that the Veteran began having erectile problems in 1990 and by 1995 he could not get an erection.  The examiner concluded that the Veteran's erectile dysfunction is not caused or aggravated by his diabetes because it began ten years before his pre-diabetes was mentioned in his medical records and his diabetes was not diagnosed until 2009.  The examiner also stated that the Veteran has not been prescribed medication for his PTSD and concluded that his erectile dysfunction is not caused or aggravated by his PTSD.  

However, the November 2015 VA examiner findings are based on an inaccurate factual basis as the Veteran's VA treatment records reflect that he was prescribed medication to treat his PTSD during the time period on appeal.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo, 26 Vet. App. at 107 ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.").  Furthermore, the examiner did not provide a rationale for her negative nexus opinion as to service connection secondary to PTSD as requested by the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Therefore, remand is required to afford the Veteran another VA examination in regard to this claim.

In addition, as discussed in the Board's March 2015 decision, the Veteran submitted a June 2010 notice of disagreement (NOD) in response to the RO's December 2009 rating decision denying entitlement to a TDIU.  The Board remanded this claim for the issuance of a statement of the case (SOC) in this regard.  However, to date, no SOC has been furnished for this issue.  As a timely NOD placed this issue in appellate status, this matter must be remanded for the RO to issue an SOC.  See Manlincon, 12 Vet. App. 238, 240-41 (1999); Stegall, 11 Vet. App. at 268.

Accordingly, these issues are REMANDED for the following actions:

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issue of entitlement to a TDIU.  This is required unless the matter is resolved by granting the full benefit sought or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in regard to his claim for service connection for erectile dysfunction.  The examiner must review the entire claims file. 

The examiner should first determine when the Veteran's erectile dysfunction began.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, PTSD, or medications prescribed for his PTSD, caused or aggravate his erectile dysfunction.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


